DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
Each distinct part, including modified parts should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p).  Note the following informalities:
The structure represented by reference character 10 in the embodiment shown in each of Figs. 6a-6d is distinct from the structure represented by this same reference character in the embodiment shown in Fig. 2.
The structures represented by reference characters 40, 42, 44 and 80 in the embodiment shown in Figs. 7-10 are distinct from the structures represented by these same reference characters in at least the embodiments of Figs. 2-6d.
The structures represented by reference characters 40, 42, 44, 80 and 88 in the embodiment shown in Figs. 11-14 are distinct from the structures represented by these same reference characters in at least the embodiment of Figs. 7-10.
The structures represented by reference characters 40, 42, 44, 80 and 88 
The structures represented by reference characters 40, 42, 50, 60, 64 and 100 in the embodiment shown in Fig. 18 are distinct from the structures represented by these same reference characters in at least the embodiments of Figs. 2-6d.
The structures represented by reference characters 40, 44, 50, 60, 64 and 100 in the embodiment shown in Fig. 19 are distinct from the structures represented by these same reference characters in at least the embodiments of Figs. 2-6d.
The structures represented by reference characters 40, 44, 50, 60 and 100 in the embodiment shown in Fig. 20 are distinct from the structures represented by these same reference characters in at least the embodiments of Figs. 2-6d.
The structures represented by reference characters 40, 44, 50, 60 and 100 in the embodiment shown in Fig. 21 are distinct from the structures represented by these same reference characters in at least the embodiments of Figs. 2-6d.
The structures represented by reference characters 40, 44, 50, 60 and 100 in the embodiment shown in Figs. 22 and 23 are distinct from the structures represented by these same reference characters in at least the embodiments of Figs. 2-6d.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercat et al. (FR 2813558 A1; previously cited by Applicant; hereinafter “Mercat”).
Mercat, in the embodiment shown in Figs. 3 and 4, discloses an insert 71 for a rim 1 of a spoked wheel for bicycle (line 13 of the machine translation), comprising: a first surface portion (unlabeled portion of 71 shown in Fig. 3) configured to abut against an inner surface of a rim at a spoke attachment hole of the rim (Fig. 3), a through hole 73 extending along a longitudinal axis 14, and a second surface portion (unlabeled portion of 71) configured to abut against an enlarged head 25 of the spoke attachment element, wherein said insert has at least one holding element 71a, 71b, 71c, 71d configured to prevent movement of said spoke attachment element along said longitudinal axis when said spoke attachment element abuts against said second surface portion (Fig. 3; lines 144-150 of the machine translation), comprising a main body (comprised of 71 that extends radially outward to retaining seat that abuts against enlarged head of the spoke attachment element as shown in Fig. 3) with a first through hole (unlabeled, but shown in Fig. 3) and an annular element (radially outer portion of 71 that includes 71a, 71b, 71c, 71d) coupled with the main body and a second through hole (portion of through hole 73 defined by radially outer portion of 71) arranged coaxially with the first through hole (Fig. 3), the through hole of the insert being defined by the first and second through holes (Fig. 3), wherein said at least one holding element is defined by at least one flexible portion 71a, 71b, 71c, 71d of said annular element that projects into said second through hole (Fig. 3; lines 144-150 of the machine translation), comprising a pair of hooking arms with portions (radially extending portions of 71a, 71b, 71c, 71d) that extend parallel to said longitudinal axis and end portions (end portions of 71a, 71b, 71c, 71d) that are substantially perpendicular to said longitudinal axis and that define a respective holding element (Fig. 3), and wherein said annular element includes a pair of hooking arms (71a, 71b, 71c, 71d), each arm having a free end portion configured to couple with said main body (Fig. 4).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mercat.
	Although the chimney 7 of the rim to which a portion of the annular element is threadably attached is disclosed as being made from a metallic material (lines 58-65 of the machine translation) Mercat, in the embodiment shown in Figs. 3 and 4, fails to expressly disclose its annular element being made from a metallic material.
	Nonetheless, it would have been obvious to one having ordinary skill in the art to have modified the annular element of Mercat by forming it from a metallic material to achieve desired and predictable physical and material properties, such as good strength and durability while also ensuring good compatibility during assembly of the corresponding threaded elements.

8.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mercat in view of Accossato (EP 2272684A2; previously cited by Applicant).
Mercat, in the embodiment shown in Figs. 3 and 4, fails to disclose the use of an O-ring for the claimed at least one holding element.
	Accossato, however, teaches an insert 60 for a rim 20 of a spoked wheel for a bicycle, comprising a holding element 61 defined by an O-ring 61 arranged in a circumferential seat formed in a position adjacent to an undercut annular surface at 62 of said insert (Fig. 1), wherein said circumferential seat is defined at a first portion of the insert comprising a first surface portion (Fig. 1).
	It would have been obvious to one having ordinary in the art to have modified the insert of Mercat by including an additional holding element in the form of an O-ring as claimed, such as taught by Accossato, to help prevent unwanted movement of the spoke attachment element along the longitudinal axis.

9.	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mercat in view of Maltauro et al. (EP 2422959 A1; previously cited by Applicant; hereinafter “Maltauro”).
	Regarding claim 13, although Mercat further discloses a spoked wheel for bicycle, comprising: a rim 1 and provided with a plurality of spoke attachment holes (lines 16-17 of the machine translation); a plurality of spokes 10 coupled with the rim at said spoke attachment holes; a spoke attachment element 14 arranged at a respective spoke attachment hole; and, at least one insert 71 in abutment against an inner surface of said rim, Mercat fails to disclose its rim being made at least partially from composite material.
	Maltauro, however, teaches a spoke wheel for bicycle in which the rim is made at least partially from composite material (Abstract).

	Regarding claim 15, although Mercat further discloses its spoke attachment element being partially inserted in the spoke attachment hole and comprises a radially inner end portion that projects radially from the rim internally with respect to the rim, Mercat fails to disclose a segment of the projecting radially inner end portion having a length shorter than or equal to a diameter of the spoke at the spoke attachment hole.  
	However, it clear from Mercat that the length of the projecting portion of the spoke attachment element and diameter of the spoke at the spoke attachment hole are result-effective variables dependent upon the dimensions of the tool used to engage the spoke attachment element (lines 90-92 of the machine translation), the dimensions of the threaded bore of the spoke attachment element, the overall length of the spoke attachment element and the type of spoke used (lines 69-72 of the machine translation).  As such, it would have been obvious to one having ordinary skill in the art to have formed the projecting segment of the spoke attachment element to have a length shorter than or equal to a diameter of the spoke at the spoke attachment hole, as a matter of routine optimization, to minimize weight of the assembly while also ensuring the spoke attachment element can be manipulated by a tool to ensure a desired tensioning of the spoke for the intended use of the wheel.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Mercat in view of Maltauro, as applied to claims 1 and 13 above, and further in view of Goto (US 2012/0212036 A1; previously cited by Applicant)
	Although Mercat further discloses its spoke attachment element being partially inserted in the spoke attachment hole, Mercat, as modified by Maltauro, fails to disclose the spoke attachment element not projecting radially from the rim internally with respect to the rim.  
	Goto, however, teaches a spoked wheel for a bicycle in which the spoke attachment element 250 is partially inserted in a spoke attachment hole and does not project radially from the rim 218 internally with respect to the rim (Fig. 25).
	It would have been obvious to one having ordinary skill in the art to have modified the spoked wheel of Mercat, as modified by Maltauro, by arranging its spoke attachment element such that it does not project radially from the rim internally with respect to the rim, such as taught by Goto, as a well-known alternative arrangement that would better protect the spoke attachment element from damage during use of the spoked wheel while also improving the aerodynamic properties of the wheel.

Allowable Subject Matter
11.	Claims 3, 5, 6, 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	For example, Tien (US 2008/0007110 A1) teaches an insert 40 for a rim of spoked wheel that includes a flexible holding element 43 that is configured to prevent movement of a spoke attachment element 51 along a longitudinal axis (Fig. 5).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617